—Appeal by the defendant from a judgment of "the Supreme Court, Queens County (Katz, J.), rendered July 12, 1994, convicting him of attempted murder in the second degree, assault in the first degree, assault in the second degree, criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions on appeal, the court did not err in refusing to grant a missing witness charge concerning an alleged witness named Clary. The defendant failed to establish prima facie that, inter alia, Clary was knowledgeable about a material issue (see, People v Kitching, 78 NY2d 532, 536; People v Dianda, 70 NY2d 894, 896).
The defendant failed to preserve for appellate review many of his objections to the People’s summation (see, People v Bynum, 70 NY2d 858; CPL 470.05 [2]). In any event, although certain comments made by the prosecutor were better left unsaid, none of the comments, either alone or in the aggregate, warrant reversal of the defendant’s conviction (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Bartolomeo, 126 AD2d 375).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.